Citation Nr: 0734001	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  02-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for skin disease, 
claimed as chloracne, due to exposure to Agent Orange.  

2. Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to December 1969.  He served in the Republic of 
Vietnam from January to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2002, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
June 2007, the Board afforded the veteran the opportunity for 
another hearing before a Veterans Law Judge, who would decide 
his appeal, but he did not respond.  A transcript of the 
hearing in November 2002 is in the record.  

In March 2004, the Board remanded the case for additional 
development.  

The case is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

In March 2004, the Board remanded the case to obtain VA and 
private medical records and to afford the veteran VA 
examinations.  

In September 2007, after a conversation with the veteran, the 
service representative reported that the veteran did not get 
the notice for the VA examinations in September 2004 or in 
November 2006 because the notice was not sent to the correct 
address. 



The record shows that the notice of the VA examinations in 
November 2006 were not sent to the veteran's current address.  
It is less clear whether or not the notice of the VA 
examinations in September 2004 was properly addressed. 

In any event, there is sufficient good cause to reschedule 
the VA examinations requested by the Board.  Accordingly, the 
case is REMANDED for the following action:

1. Verify the veteran's current 
address. 

2. Request from the appropriate Federal 
custodian of records of the Army 
whether there any accounts of attacks 
at Tay Ninh and Nui Ba Den (Black Lady 
Mountain) in 1969 involving either HHC, 
277th Support and Service Battalion or 
the 229th Aviation Battalion.  

3. Schedule the veteran for a VA 
dermatology examination to determine 
whether the veteran has chloracne.  The 
claims folder should be made available 
for review by the examiner. 

4. If an in-service stressor is 
verified, scheduled the veteran for a 
VA psychiatric examination to determine 
whether the veteran has post-traumatic 
stress disorder due to the verified 
stressor.  The claims folder should be 
made available for review by the 
examiner.

5. After the development has been 
completed, adjudicate the claims.  If 
any benefit remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board.





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

